ORDER

PER CURIAM:
Clifford Keeling appeals from a summary judgment entered by the Circuit Court of Cole County in favor of the Missouri Department of Corrections (“the DOC”) in a declaratory judgment action filed by Appellant asking the court to declare that the DOC had improperly assessed the number of his previous prison commitments in calculating his mandatory minimum prison terms under § 558.019.2. After a thorough review of the record and pleadings, we find that there is no genuine dispute as to the material facts and that the circuit court properly concluded that the DOC was entitled to judgment as a *771matter of law. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reason for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).